Appeal from order, Supreme Court, New York County, entered July 13, 1971, and orders, Supreme Court, New York County, entered July 30, 1971 (a) denying cross motion to vacate receivership and (b) denying vacation of receivership and judgment of injunction, unanimously dismissed as nonappealable, moot and academic, without costs and without disbursements. Order, Supreme Court, New York County, entered July 30, 1971, denying motion to *701direct receiver to maintain status quo, unanimously affirmed. Respondent Isaías shall recover of appellants $30 costs and disbursements of this appeal. These protracted proceedings would best be terminated and the interest of the parties better served by the forthwith completion of the matter at Trial Term rather than by continued appeals. Concur — Kupferman, J. P., Murphy, Steuer and Tilzer, JJ.